DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species I (Fig. 4A-4O), sub-species C (claims 1-15, 18-19) in the reply filed on 01/29/2021 is acknowledged.
 Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/29/21.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “embedding a first dipole inducing portion in the gate dielectric layer on a lower side of the trench..”, “..embedding a second dipole inducing portion  in the gate dielectric layer portion is embedded in the dielectric layer rather it is shown a dipole inducing species is diffused in the gate dielectric layer. Appropriate correction is required.

2-15, 18-19 are also rejected being dependent on rejected claim 1.

Claims 10-11 recites “..the embedding of the first/second dipole inducing portion..” is indefinite similar to claim 1 and no portion is embedded rather species are diffuse. Also claim 11 has to depend on claim 10 as the method steps in claim 11 have to happen after the method steps of claim 10 according to the disclosure.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US Patent 9,673,276).

Regarding claim 1: Kim teaches in  Fig. 4A about a method for fabricating a semiconductor device comprising:

    PNG
    media_image1.png
    376
    597
    media_image1.png
    Greyscale


forming a trench 102 in a substrate 100;
forming a gate dielectric layer 120 over the trench;
embedding a first dipole inducing portion (portion of 124 under 130a) in the gate dielectric layer on a lower side of the trench (as shown);
filling a lower gate 130a over the first dipole inducing portion; 
embedding a second dipole inducing portion (portion of 124 on the side of 130a) in the gate dielectric layer on an upper side of the trench (as shown); and 
forming an upper gate 130b over the lower gate.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-9, 12-15, 18-19 are rejected under 35 U.S.C. 103 as being obvious over Kang et al (US 2018/0308850 A1, has foreign priority 04/22/2015) in view of Kim et al (US Patent 9,673,276)

Regarding claim 1: Kang teaches in Fig. 6 about a method for fabricating a semiconductor device comprising:

    PNG
    media_image2.png
    401
    613
    media_image2.png
    Greyscale

forming a trench 205 in a substrate 201;

embedding a first dipole inducing portion 210H in the gate dielectric layer on a lower side of the trench;
filling a lower gate 207 over the first dipole inducing portion; 
embedding a second dipole inducing portion 210L in the gate dielectric layer on an upper side of the trench; and 
forming an upper gate 208 over the lower gate.

Regarding the limitation “embedding … portion”, as no specific mechanism/method is not claimed and the language is “portion”, as long as some part/portion of gate dielectric layer has dipole inducting properties, it can be interpreted as “embedded” as Kim teaches in Fig. 4A about dipole inducing part/portion 124 (having different oxygen density than 122) is embedded within gate dielectric layer 120.

Regarding claim 2: Kang teaches in [0105] wherein the first dipole inducing portion comprises a first chemical species that increases a work function of the lower gate.

Regarding claim 3: Kang teaches in [0107] wherein the first chemical species comprises titanium, hafnium, tantalum, aluminum, zirconium or combinations thereof.

Regarding claim 4: Kang teaches in [0107] wherein the gate dielectric layer comprises silicon oxide, and the first dipole inducing portion comprises a material having a higher areal density of oxygen atoms than the silicon oxide.


Regarding claim 5:  Kang teaches in [0107] wherein the first dipole inducing portion comprises titanium-diffused silicon oxide (Ti-diffused Si02), hafnium-diffused silicon oxide (Hf-diffused S1O2), tantalum-diffused silicon oxide (Ta-diffused SiO2), aluminum-diffused silicon oxide (Ai-diffused SiO2) or zirconium-diffused silicon oxide (Zr-diffused SiO2).

Regarding claim 6: Kang teaches in [0108] wherein the second dipole inducing portion comprises a second chemical species that decreases a work function of the upper gate.

Regarding claim 7: Kang teaches in [0192] wherein the second chemical species comprises lanthanum, barium, lutetium, strontium or combinations thereof.

Regarding claim 8: Kang teaches in [0192] wherein the gate dielectric layer comprises silicon oxide, and the second dipole inducing portion comprises a material having a lower areal density of oxygen atoms than the silicon oxide.

Regarding claim 9: Kang teaches in [0192] wherein the second dipole inducing portion comprises lanthanum-diffused silicon oxide (La-diffused Si02), barium-diffused silicon oxide (Ba-diffused SiO2), lutetium-diffused silicon oxide (Lu-diffused SiO2) or strontium-diffused silicon oxide (Sr-diffused SiO2).

Regarding claim 12: Kang teaches wherein the lower gate comprises a stack of a first barrier layer 211B and a first gate electrode 207, and the upper gate comprises a stack of a second barrier layer 211T and a second gate electrode 208.

Regarding claim 13: Kang teaches wherein the first and second barrier layers comprise metal nitride [092], [0096], and the first and second gate electrodes comprise a metal.

Regarding claim 14: Kang teaches wherein the first and second barrier layers comprise metal nitride [092], [0096, the first gate electrode comprises a low-resistance metal, and the second gate electrode comprises a material having a low work function [0060].

Regarding claim 15: Kang teaches wherein the material having the low work function comprises polysilicon doped with an N-type impurity [0060].


Regarding claim 18: Kang teaches in Fig. 3A further comprising forming a fin region 104F below the trench before the forming of the gate dielectric layer,
wherein the gate dielectric layer, the first dipole inducing portion and the lower gate cover a top surface and side walls of the fin region.

Regarding claim 19: Kang teaches in Fig. 6 further comprising: after the forming of the upper gate,
forming a capping layer 209 on the upper gate 208; and 



Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “forming a first sacrificial material containing a first dipole inducing chemical species on the gate dielectric layer;
selectively removing the first sacrificial material to form a first sacrificial liner on the gate dielectric layer on the lower side of the trench;
diffusing the first dipole inducing chemical species of the first sacrificial liner into the gate dielectric layer on the lower side of the trench through a first thermal annealing process; and removing the first sacrificial liner” in combination with other limitations as a whole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897